The Honorable Bill Sample State Representative 2340 North Highway 7 Hot Springs, Arkansas 71909-9309
Dear Representative Sample:
I am writing in response to your request for an opinion on the following question:
  Is Riceland Foods, Inc. classified as an Agriculture Farm Supply Cooperative? Also, is Farm Bureau classified as an Agriculture Farm Supply Cooperative?
RESPONSE
The term "agriculture farm supply cooperative" is not defined in Arkansas law or in the pending legislation to which your question presumably refers. A similar term, however, "agricultural cooperative association," is defined in Arkansas law and public records available on-line at the Secretary of State's office indicate that "Riceland Foods, Inc." is organized as such an association, but that the "Farm Bureau" is not.
Although you have not stated as much, I assume that your question is posed in light of House Bill 1010, currently pending before the 86th General Assembly, and which you are sponsoring. The bill amends a portion of the state's laws regarding unclaimed property," codified at A.C.A. §§ 18-28-201 to-230 (Repl. 2003 and Supp. 2005). Specifically, it adds an exemption to the definition of property to exclude "patronage dividends, capital credits, customer deposits, or non-negotiated *Page 2 
payment checks held or owing by an agricultural farm supply cooperativeassociation organized under the laws of this state."
The term "agricultural farm supply cooperative association" is not defined in your bill or elsewhere in Arkansas law. As my predecessor noted in Op. Att'y Gen. 2005-284:
  I and my predecessors have previously noted the Attorney General's lack of authority to supply a definition of a term that the legislature has not defined. Ops. Att'y Gen. 2005-020; and 2000-338, at 2, quoting Op. Att'y Gen. 1998-025 ("[t]his office has consistently taken the position that in the absence of a legislatively-or judicially-formulated definition, it is inappropriate for the Attorney General, being a member of the executive branch of government, to formulate a controlling definition.")
Id. at 8. See also, Op. Att'y Gen. 2006-028.
I thus cannot determine the precise meaning of the term "agricultural farm supply cooperative association" or establish whether the two entities you mention would fall within this undefined term.
I will note, however, that an existing statutory subchapter authorizes the creation of "agricultural cooperative associations" and sets out the procedures for their organization. See A.C.A. §§ 2-2-101 to-124 (Repl. 1996) and (Supp. 2005). A review of the public records of the Secretary of State's office, available on-line, indicates that Riceland Foods, Inc. is organized under this subchapter. Seewww.sosweb.state.ar.us/corps/search (indicating that Riceland Foods, Inc. is "Filed under Act" 153 of 1939, which is the just-mentioned subchapter on agricultural cooperative associations). There are several listings for different entities using the words "Farm Bureau" but none of these appear to be currently organized under Act 153 of 1939. Seeagain, www.sosweb.state.ar.us/corps/search. Farm Bureau and its related entities are thus not currently organized as "agricultural cooperatives" under A.C.A. §§ 2-2-101 to-124. *Page 3 
Again, however, the term "agricultural farm supply cooperative association" as used in House Bill 1010, is not a term defined by Arkansas law, and I thus cannot determine whether the two entities you mention would fall within that term.
Deputy Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL Attorney General